Citation Nr: 1109211	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-15 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 1969.  His awards and decorations include the Combat Infantryman Badge (CIB), among others.  He died in September 2005.  The appellant is seeking to be recognized as the Veteran's surviving spouse.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 Administrative Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

As support for her claim, the appellant testified at a hearing before RO personnel in April 2008.     


FINDINGS OF FACT

1.  The Veteran and the appellant were married in May 1969.  They had three children together.  

2.  The Veteran no longer lived with the appellant and their children by December 1971.  

3.  Neither the Veteran nor the appellant ever filed for a formal divorce or a formal separation.    

4.  The Veteran died in September 2005 of liver cancer.    

5.  The weight of the evidence shows that the Veteran and the appellant were separated and living apart at the time of the Veteran's death, that the separation was at the mutual consent of the Veteran and the appellant, and without the fault of the appellant.  The separation did not result from misconduct or communication of a definite intent to end the marriage by the appellant.

6.  The appellant did not desert the Veteran, such that the continuity of cohabitation remained unbroken under VA regulation and case law.  


CONCLUSION OF LAW

The criteria are met for recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, since the Board is granting the claim, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Governing Laws and Regulations for Eligibility as a Surviving Spouse

Dependency and Indemnity Compensation (DIC) is a payment made by VA to a "surviving spouse", child or parent because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14) (West 2002 and Supp. 2010); 38 C.F.R. § 3.5(a)(1) (2010).  Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.23, 3.3 (2010).  Finally, accrued benefits, or benefits to which a beneficiary was entitled at his death, will be paid to a "surviving spouse" as provided by law.  38 U.S.C.A. § 5121(a) (West 2002 and Supp. 2010); 38 C.F.R. § 3.1000(a), (d) (2010).

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2010).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j).

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2010).  

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a) (2010).  

In this regard, temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (emphasis added).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  Id.  

In Gregory v. Brown, 5 Vet. App. 108 (1993), the U.S. Court of Appeals for Veterans Claims (Court) identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Id. at 112.  Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.  The Court emphasized that the "without fault" requirement of the law was not a continuing one.  Rather, fault, or the absence of fault, is to be determined based on an analysis of conduct at the time of separation.  Id.  However, certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation.  Still the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to the question of fault, and, standing alone, do not constitute evidence of fault at the time of separation.  Certainly, if a spouse has been physically and emotionally abused and separates from the abuser, the abused spouse's acts of initiating a divorce and refusing to reconcile would not be competent evidence to demonstrate fault on the part of the abused spouse at the time of the separation.  Id.  

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Federal Circuit Court further clarified that separation by mutual consent generally does not constitute desertion by a potential surviving spouse, such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b) for the purpose of establishing recognition as the surviving spouse for death benefits.  The Federal Circuit explained that under a proper interpretation of 38 U.S.C. § 101(3), a spouse can qualify as a surviving spouse if a separation was "procured" by the Veteran without the fault of the surviving spouse, even if there was no misconduct by the Veteran.  Id.  Therefore, under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id. at 1358.  However, the Federal Circuit added that a separation by mutual consent would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse; thus, breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Id. at 1357.     

The Court has held that one claiming to be the spouse of a Veteran has the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

Background Facts and Assertions

The Veteran and the appellant were married in May 1969.  They had three children.  The Veteran no longer lived with the appellant and their children by December of 1971.  See December 1971 Chapter 34 claim.  He moved to another state.  Neither the Veteran nor the appellant ever filed for a formal divorce or a formal separation.  They lived in separate states from 1971 to 2005.  The Veteran would occasionally keep in contact and would occasionally visit the appellant and her children.  Then he would disappear for years at a time.  He would occasionally re-enter their lives now and then.  See May 2008 lay statements from appellant and Veteran's children; April 2008 RO hearing testimony.  The Veteran died in September 2005 of liver cancer.  See September 2005 death certificate.  

The appellant contends an official separation or divorce was never finalized.  The appellant believes she is exempted from the requirement of continuous cohabitation because the separation was procured by the Veteran without fault on her part.  She maintains that in the early 1970s the Veteran was suffering from symptoms of service-connected posttraumatic stress disorder (PTSD), such that his behavior was unstable.  He would wander off for months at a time.  She states that they argued, but that he never abused her or the children.  She maintains that it was the Veteran who simply left and moved away one day in 1971, not her.  She indicates she never intended to formally end the marriage or to desert the Veteran.  She does not admit to committing adultery.  She has never remarried.  In fact, at the time of his death, VA records confirm that the appellant was receiving VA compensation as a recognized dependent spouse of the Veteran from 2003 until his death in 2005.  See December 2005 DIC claim; April 2008 RO hearing testimony; August 2008 VA Form 646 (Statement of Accredited Representative); September 2003 rating decision awarding apportionment to appellant.  

Analysis

The fundamental issue in this case is whether the appellant is the "surviving spouse" of the Veteran as defined under § 3.50(b).  It is undisputed that the Veteran and appellant were legally married under state law of Tennessee at the time of the Veteran's death.  No divorce or separation had been finalized prior to his September 2005 death.  In addition, there is also no evidence of record suggesting that the appellant has remarried or has since the death of the Veteran lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  Therefore, the only remaining issue pertinent in determining entitlement to surviving spouse status is whether she is exempted from the requirement of continuous cohabitation under § 3.50(b)(1) because the separation was "procured" by the Veteran without fault on her part.  She has consistently asserted she never intended to permanently end the marriage or to desert the Veteran.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

In the present case, the evidence of record, including lay statements from the appellant, her family, VA examinations and treatment records, and some of the Veteran's own statements reveal that the separation was by mutual consent or due to the fault of the Veteran in leaving and moving to another state.  The Federal Circuit more recently has held that separation by mutual consent generally does not constitute desertion.  It does not break the continuity of cohabitation under 
§ 3.53(b).  Alpough, 490 F.3d at 1358.  That is, a separation by mutual consent is equivalent to a separation "procured" by the Veteran without the fault of the surviving spouse under § 3.53(b).  Id at 1357.  With regard to the fault of the appellant, the Board emphasizes that the Court has held that the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to the question of fault, and, standing alone, do not constitute evidence of fault at the time of separation.  Gregory, 5 Vet. App. at 112.  In the present case, there is insufficient evidence that the appellant was at fault for the separation.  It appears that the separation at the time it occurred was the result of marital discord between the two parties.  Ultimately, it was the Veteran's decision to leave his children and move to another state.  See e.g., April 2008 hearing testimony.  

However, separation by mutual consent would constitute desertion if the separation was induced by some misconduct by the surviving spouse or communication of a definite intent to end the marriage by the surviving spouse; thus, breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Alpough, 490 F.3d at 1357.  The Board must accept the statements of the surviving spouse as to the reasons for the separation, in the absence of contradictory information in the record.  38 C.F.R. § 3.53(b).  

In the present case, the evidence in its entirety does not demonstrate the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse.  It appears that the separation was caused by either the Veteran's decision to leave or a "mutual" separation.  As such, the continuity of cohabitation was not broken and the surviving spouse is exempted from the requirement of continuous cohabitation under § 3.50(b)(1).  The Board acknowledges that there is some contradictory evidence of record.  That is, in April 1991 and June 1991 VA Forms 21-526 (Veteran's Applications for Compensation and/or Pension), the Veteran stated that he was married to the appellant, but that they were separated because she committed adultery or that she simply left.  However, these statements are not supported by any other probative evidence of record.  In fact, the Board does not find them credible.  Notably, at the time the Veteran made these statements, other VA inpatient records dated from April 1991 to July 1991 document that he was hospitalized for PTSD, homelessness, heroin dependence, cocaine dependence, cannabis abuse, and alcohol abuse.  In short, he was not in a sound frame of mind, especially during that time period.  Thus, his statements appear less credible in that context.  There is no other instance in the claims folder where he asserted that the appellant committed adultery.  

In fact, with regard to specific evidence in support of a separation by mutual content or by the sole decision of the Veteran, an April 2003 statement from the Veteran asks VA to consider the appellant and himself as still married.  He called her his "wife."  In a July 1991 VA examination report, the Veteran stated that he and his wife had been separated since 1972 because he had "trouble getting along with her."  This statement implies the separation was mutual.  They were living apart due to marital discord.  Chapter 34 claims filed by the Veteran in December 1971, May 1975, and April 1983 relate that the Veteran is still married to the appellant, but they no longer live together.  A May 1999 VA psychiatric examination report documents that subsequent to the Vietnam War and his discharge in 1969, he had ongoing "poor social adjustment" in his "marriage" and work.  His social relationships were punctuated by irritability and anger, in addition to a lack of affection.  All of these medical notes are corroborated by the latter lay statements of the surviving spouse and her children.  Notably, none of these records mention fault or adultery on the part of the surviving spouse.  Finally, the medical evidence of record recorded a history of nervousness, anxiety, and drug and alcohol abuse by the Veteran both in-service and post-service.  In fact, there is evidence the Veteran was abusing heroin and alcohol and experiencing PTSD symptoms as early as the 1970s and 1980s, contrary to what the RO determined.  In other words, there is sufficient evidence that his service-connected PTSD symptoms would have impacted his marriage in the early 1970s.  Post-service, he was fired from over 20 different jobs due to lack of social adjustment and drug use.  See e.g., VA social work note dated in November 2002; May 1999 VA social and industrial work survey; May 1999 VA psychiatric examination; July 1991 VA examination; December 1990 VA medical certificate; lay statements from appellant and family dated in May 2008; and April 2008 RO hearing testimony.  The Board reiterates that a failure to reconcile or live with the Veteran after the separation in 1971 does not mean the appellant necessarily intended to desert the Veteran.  Thus, since the weight of the evidence demonstrates the appellant did not intend to permanently desert the Veteran, the parties are deemed to be exempt from the continuous cohabitation requirement under § 3.53, regardless of how long the parties remained separated.  Alpough, 490 F.3d at 1357.  

In summary, the Board finds the preponderance of the evidence demonstrates that the appellant did not intend to desert the Veteran.  As noted above, they were still legally married at the time of his death in September 2005.  The Board also notes that the appellant has not remarried based on the current evidence of record.  Therefore, the Board concludes the appellant is the Veteran's surviving spouse for purposes of entitlement to VA death benefits.  See 38 C.F.R. § 3.50.  


ORDER

The appellant is recognized as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits.    




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


